Title: From Thomas Jefferson to David Austin, 21 January 1802
From: Jefferson, Thomas
To: Austin, David


          
            Sir
            Washington Jan. 21. 1802.
          
          Having daily to read voluminous letters & documents for the dispatch of the public affairs, your letters have consumed a portion of my time which duty forbids me any longer to devote to them. your talents as a divine I hold in due respect: but of their employment in a political line I must be allowed to judge for myself, bound as I am to select those which I suppose best suited to the public service. of the special communications to you of his will by the supreme being, I can have no evidence, and therefore must ascribe your belief of them to the false perceptions of your mind. it is with real pain that I find myself at length obliged to say in express terms what I had hoped you would have inferred from my silence. Accept of my respects & best wishes.
          
            Th: Jefferson
          
        